Citation Nr: 1744260	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for alcohol abuse, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 in the United States Marine Corps.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of procedural background, this matter was previously before the Board September 2013, December 2014, and in September 2015.  The issue has now been returned to the Board for further consideration.  

The Veteran requested a Travel Board hearing before the Board in his April 2012 substantive appeal, via a VA Form 9, but failed to appear for the hearing.  The Board, in its previous decisions, deemed the Veteran's hearing request withdrawn.  Subsequently, the Veteran's representative submitted a March 2017 statement confirming the Veteran's wish withdrew his hearing request. 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with alcohol abuse disorder.

2.  His alcohol abuse disorder is proximately due to or aggravated by the service-connected PTSD. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for alcohol abuse disorder, secondary to the service-connected PTSD, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for alcohol abuse secondary to PTSD, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Pertinent Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Id. at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85. 

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2016).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2016).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2) (2016).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3) (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Turning now to the relevant evidence in this case, the Veteran is currently service-connected for PTSD.  See May 2006 rating decision.  Further the Veteran is currently diagnosed with an alcohol abuse disorder under the Diagnostic and Statistics Manuel (DSM) IV and DSM V.  See e.g., July 2011 and April 2014 VA examinations.

The Veteran competently and credibly reports that he began drinking at the age of 21 years old, after he returned home from 13 months of service in the Republic of Vietnam, to deal with the recurring nightmares, depression, anxiety, visual and auditory hallucinations, and flashbacks.  See April 2015 letter from Veteran.  The Veteran submitted three statements in support of his claim from two friends and his ex-spouse who confirm the Veteran's reported onset of symptoms and lend credibility to the Veteran's reports regarding the onset of the alcohol abuse.  

The Veteran was afforded a VA examination in July 2011.  As to secondary service connection, the examiner opined that the alcohol abuse was not proximately caused by the Veteran's PTSD because he had abused alcohol since he was 21 years old after his discharge from active service.  The examiner did not provide an opinion as to whether the Veteran's PTSD aggravated his alcohol abuse disorder.  The examiner's rationale does not consider the Veteran's contentions and is generally inadequate.  The Board does not find this medical opinion probative, and therefore assigns it low evidentiary weight.  

The Veteran was next afforded a VA examination in April 2014.  The Veteran again reported that he started drinking after his return from Vietnam.  The Veteran also reported not drinking during service in Vietnam as he was most often in the field and received limited supplies.  The examiner opined that the Veteran "started drinking after he came back from Vietnam as a choice which could be categorized as 'Willful Misconduct.'"  The examiner opines that because the Veteran continues to drink despite a reported improvement in some of his PTSD symptoms, this fact indicates the alcohol abuse disorder is not secondary to PTSD and is an independent Axis I diagnosis.  This opinion is speculative at best, makes an improper legal determination, and does not address whether the PTSD proximately caused or aggravated the alcohol abuse disorder.  

An addendum opinion was obtained in April 2015.  The examiner added, despite the fact the Veteran was of legal drinking age, that he engaged in willful misconduct when he started drinking at age 21 while in the military.  The examiner then restated the rationale for the April 2014 opinion.  This medical addendum opinion is inadequate.  First, it is factually inaccurate.  The Veteran was discharged from service in February 1968.  His 21st birthday was not until shortly after discharge from service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Secondly, the medical opinion is internally inconsistent.  The examiner acknowledged that only some of the Veteran's PTSD symptoms improved with medication.  It necessarily follows that if only some symptoms improved, then some symptoms did not improve.  The examiner does not explain why the alcohol abuse disorder is not one of the symptoms that did not improve with PTSD treatment and medications.  Finally, the medical examiner still did not address, with rationale, whether the PTSD aggravates the Veteran's alcohol abuse disorder.  Therefore, the etiology opinions found in the April 2014 examination and April 2015 addendum are inadequate and the Board assigns them no probative weight.  

As to the VA examiner's discussion of misconduct, alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (2016) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see Martin v. McDonald, 761 F.3d 1366, 1371 (Fed.Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").  Further, "[w]illful misconduct will not be determinative unless it is the proximate cause of injury, disease or death."  
38 C.F.R. § 3.1(n)(3); see 38 C.F.R. § 3.301(c)(2) ("If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.").  Here, the Veteran's in-service injuries were not caused by or related to the alcohol consumption.  In fact, the opposite contention is at issue in this case - that the Veteran's in service injury (i.e. PTSD) proximately caused or aggravated the alcohol abuse disorder.  

Additionally, the Veteran was awarded a Combat Action Ribbon, Presidential unit citation, National Defense Service Medal, and Vietnam Service Medal with two bronze campaign starts, among other awards, medals, and citations.  Evidence widely available on the internet reflects that consumption of alcohol at 21 years old was not illegal in 1968.  The Board finds that any discussion of willful or wanton misconduct in the record in relation to this claim is irrelevant.

As directed in the Board's September 2015 remand, a second addendum opinion was obtained in December 2015 to address whether the Veteran's service-connected PTSD aggravates the alcohol abuse disorder.  The second addendum opinion merely added the words "or aggravated" to the April 2015 addendum medical opinion.  No additional rationale was provided to the already inadequate medical opinion.  Further, the examiner did not discuss the Veteran's private treatment records that relate his alcohol abuse disorder to the PTSD as directed by the Board in its September 2015 remand.  See April 2013, July 2013, and October 2013 private treatment records.   Thus, the December 2015 addendum opinion is also inadequate.  The Board assigns this addendum opinion no probative weight.  

Nonetheless, the Veteran provided private treatment records from his private primary care physician, Dr. V.R.C.M. who relates the Veteran's alcohol abuse to the service-connected PTSD and notes that the Veteran drinks alcohol to cope with his various PTSD symptoms.  See April 2013, July 2013, and October 2013 private treatment records.  Specifically, private treatment records dated July 2013 discuss that despite the decrease in frequency and severity of some PTSD symptoms with medications, the Veteran continues to drinks to cope with PTSD symptoms.  

Of the private treatment records and medical opinions provided by the Veteran, the most probative is an April 2015 medical opinion from Dr. V.R.C.M.  He reports that the frequency and severity of the alcohol abuse intensified as the PTSD symptoms intensified.  Further, the examiner reports that although the Veteran sought treatment after two Vietnam Veteran friends committed suicide, the Veteran cannot avoid all triggers of the PTSD symptoms.  Dr. V.R.C.M. opines the Veteran drinks to cope with his PTSD symptoms.  Although Dr. V.R.C.M.'s letter is silent as to whether he reviewed the Veteran's claims file, a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Dr. V.R.C.M noted that the Veteran had been a patient of the practice for the past 15 years; therefore, he is familiar with the Veteran's medical history, diagnoses, and symptomatology.  The Board finds Dr. V.R.C.M.'s private medical opinion highly probative and assigns it great weight.

After reviewing the claim, the evidence is at least in equipoise that the Veteran's PTSD proximately caused or aggravated the alcohol abuse disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected PTSD proximately caused the alcohol abuse disorder.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  

As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis.  See 38 U.S.C.A. § 7104 (West 2014).

ORDER

Service connection is granted for alcohol abuse disorder as secondary to the service-connected PTSD.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


